BYER, Judge,
dissenting.
I cannot join the majority in holding that a general release executed by the plaintiff as part of the settlement of her tort action also, as a matter of law, released her claim for no-fault benefits under circumstances where the defendant in the tort action also is the applicable provider of no-fault benefits.
It is a very rare situation where the defendant in the tort action also is the applicable provider of no-fault benefits. It *269would be very surprising if the parties at the time of the general release actually contemplated the impact of the release on plaintiffs ability to recover no-fault benefits. It is almost inconceivable that plaintiff could have intended to release her right to recover no-fault benefits when she settled her tort action, and it is doubtful that the defendant actually attempted to procure such a result by settling the tort action.
In Sparler v. Fireman’s Insurance Co., 360 Pa.Superior Ct. 597, 521 A.2d 433 (1987), appeal denied, 518 Pa. 613, 540 A.2d 535 (1988), the Superior Court accurately summarized the law regarding general releases in Pennsylvania. As held in Sparler: the intention of the parties in entering into the release is the critical concern; the words of the release should not be construed to extend beyond the express consideration for the release; and the release must not be interpreted to provide a benefit for which the defendant paid no separate consideration and which was beyond the intent of the parties.
I think that is precisely the situation involved in this case. Courts generally hold that the release of a tort claim does not constitute a release of personally injury protection benefits under a no-fault statute. See Cingoranelli v. St. Paul Fire & Marine Insurance Co., 658 P.2d 863 (Colo. 1983); Annotation, 39 A.L.R.4th 378 (1985) (collecting cases). Although the majority emphasizes the fact that the defendant in the tort action also is the provider of no-fault benefits in this case, I do not believe that is a distinguishing situation which weakens plaintiffs case; I believe it strengthens the plaintiffs case, because it demonstrates that this is a rare situation and bolsters the obvious inference that the release of no-fault benefits was beyond the contemplation of the parties when they entered into the original release.
I can discern no basis for holding that plaintiffs release of her tort claim also constitutes a release of what essentially is a contract claim of a wholly different nature. The no-fault statute demonstrates a strong public interest in favor *270of providing economic loss benefits such as those claimed by plaintiff in this case. We do violence to that policy by holding that a release of a separate tort claim works a release of a claim for no-fault benefits in the absence of an express provision in the release indicating that the parties had such an intention.
At a minimum, the overriding question of the parties’ intent creates a question of material fact which should have precluded judgment on the pleadings.
Therefore, I respectfully dissent.